Citation Nr: 1310299	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for endometriosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

During the course of the appeal, in August 2010, the RO granted an increased rating of 10 percent for the Veteran's endometriosis, effective May 1, 2008 (the first day of the month following the Veteran's discharge from active duty).  However, inasmuch as a higher rating is available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in an informal hearing presentation submitted in December 2012, the Veteran's accredited representative indicated that the issues of entitlement to service connection for bilateral pes planus and a low back disability were also before the Board.  These issues were denied in the original RO decision dated in November 2008 that is currently on appeal.  In her August 2009 Notice of Disagreement (NOD), the Veteran included the issues of entitlement to service connection for bilateral pes planus and a low back disability.  These issues were discussed in the Statement of the Case issued in August 2010.  However, in her VA form 9 submitted in September 2010, the Veteran specifically limited her appeal to the issues of entitlement to higher ratings for migraine headaches and endometriosis.  Indeed, in the VA form 646 submitted in September 2010, the Veteran's accredited representative also indicated that the only issues to be forwarded to the Board were the issues of entitlement to higher ratings for migraine headaches and endometriosis.  As such, in September 2012, the RO only certified the issues of entitlement to higher ratings for migraine headaches and endometriosis to the Board via a VA form 8.  Consequently, the Board finds that an appeal has not been perfected regarding the issues of service connection for bilateral pes planus and a low back disability, and those issues are not before the Board.

In a September 2010 statement, the Veteran remarked, "I do not believe VA is looking at the full spectrum of problems these conditions cause me, and more specifically, affect my employability."  Additionally, in a May 2010 VA examination report, the examiner indicated that during the prior 12-month period, the Veteran had lost 10 days from work due to cramping from her service-connected endometriosis; she had additionally lost 28 days from work due to her service-connected migraine headaches.  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the claim for a TDIU is essentially a component of her claims for a higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of entitlement to an initial disability rating in excess of 10 percent for migraine headaches and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire period of appeal, the Veteran's endometriosis has been manifested by pelvic pain that does not require treatment for control.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected endometriosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.116, Diagnostic Code 7629 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Board notes that, for claims for higher ratings, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of an NOD with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claim for higher initial ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's claim for a higher initial rating for her service-connected endometriosis, the Veteran was provided VA examinations which addressed this claims the most recent of which was conducted in May 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded hers current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  Additionally, there is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Gynecological conditions are rated under 38 C.F.R. § 4.116, and endometriosis is specifically addressed under Diagnostic Code 7629.  A rating of 10 percent is assigned for such disability where there is pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A rating of 30 percent is assigned for such disability where there is pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum 50 percent rating is assigned for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

Endometriosis

The Veteran has been in receipt of a 10 percent rating for endometriosis under Diagnostic Code 7629 (endometriosis), effective since May 1, 2008 (the first day of the month following the Veteran's discharge from active duty).  The Board additionally notes that the Veteran has also been in receipt of a 30 percent rating for status post vaginal hysterectomy under Diagnostic Code 7618 (uterus, removal of, including corpus), effective since May 1, 2008.  The Veteran has additionally been in receipt of special monthly compensation for anatomical loss of a creative organ since May 1, 2008.  However, the only issue currently on appeal is entitlement to a higher rating for endometriosis.  Consequently, only symptoms attributable to endometriosis will be considered in this decision.  See 38 C.F.R. § 4.14 (2012) (indicating that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided).

The Veteran underwent VA general compensation and pension examination in May 2008.  The examination report contains the Veteran's statement that when she would normally have a period, she would have "a little pain each month" in the pelvic region.  It was noted that this pain was not limiting, and the Veteran was able to continue with her regular activities.  No treatment or medications were required.

The Veteran reported to the examiner that she experienced urinary frequency and nocturia.  She remarked that she saw a gynecologic urologic specialist and was told that nothing was wrong; the specialist could not come up with a reason for her urinary frequency and nocturia other than she was drinking too much water.

On objective examination, the examiner noted that there was no history of abnormal flow, genital lesions, urethral discharge, obstructive voiding, or urinary incontinence.  There was a history of urinary frequency and nocturia; the examiner further remarked that the Veteran maintained a large water consumption.  The Veteran's bowel sounds were normal.  No periods of incapacitation were noted.  The examiner specified that no palpable endometriosis or nodularity was evident.  The examiner concluded that the Veteran's endometriosis had no significant effects on her occupation or usual daily activities.

In a December 2008 addendum to the May 2008 VA examination report, the VA examiner reviewed the records and opined that the Veteran's symptoms of urinary frequency and nocturia were less likely as not caused by, a result of, or permanently aggravated by the Veteran's endometriosis.  The examiner explained that the Veteran has had extensive medical evaluation, and no pathologic process was identified.  The examiner indicated that the urinary symptoms were attributed to habit and personal consumption choices; no disease was present.

In August 2009, the Veteran remarked that she experienced a higher level of pain on a regular monthly basis.

On VA gynecological compensation and pension examination in May 2010, the Veteran reported experiencing pain that increased with ovulation, intercourse, and voiding.  It was noted that the pain decreased with a hot water bottle, heating pad, and occasional Motrin or Tylenol.  The pain was described as sharp.  The Veteran indicated that the pain rated a 9 on a 0 (low) to 10 (high) pain scale at the worst and a 0 on the same pain scale at the best.  It was noted that the frequency was once a month, and the Veteran was not undergoing treatment.  The examiner indicated that the Veteran last experienced a menstrual period in 2007.  No bleeding between periods was reported.  The Veteran indicated that she had frequent dysuria.  The examiner observed no tenderness, vaginal discharge, fistula, or cervical abnormality.  The Veteran reported that she had lost 10 days of work during the prior 12 month period due to cramping of endometriosis.

A VA women's health treatment record from December 2008 reflected that the Veteran denied experiencing vaginal discharge or bleeding.  A pelvic examination indicated that there were no lesions or discharge.  

In September 2010, the Veteran remarked that she was not receiving any treatment for endometriosis.  She described feeling pain about once every three weeks that caused her to lay down with a heating pad.  She said that her pain caused nausea.  She explained that she had no bleeding because she had undergone a hysterectomy.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for endometriosis is not warranted at any time throughout the period of appeal.  The Board has carefully considered the Veteran's reports of pain and finds them to be competent.  However, the Veteran's symptoms of pain are accounted for in the diagnostic criteria for a 10 percent rating under Diagnostic Code 7629.  The medical evidence of record reflects that the Veteran's endometriosis does not require treatment.  Indeed, the May 2008 VA examiner specified that no treatment was required for the Veteran's endometriosis.  Additionally, the Veteran herself remarked in September 2010 that although she experienced pain, she was not receiving any treatment for her endometriosis.  As such, the record reflects that the severity of the Veteran's endometriosis does not rise to the level of requiring continuous treatment for control, much less cause symptoms that cannot be controlled by treatment.  As such, the requirements for a disability rating in excess of 10 percent have not been met.

Concerning the Veteran's bladder symptoms, the Board finds that the medical evidence of record indicated that the Veteran's endometriosis did not affect her bowels or bladder.  In particular, the December 2008 VA examination addendum clarified that the Veteran's urinary symptoms were not attributable to her service-connected endometriosis.  To the extent that the Veteran believes otherwise, she is not competent to offer such an opinion, as such question requires specialized training or knowledge due to the complex nature of the gynecological and gastrointestinal symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Accordingly, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In summary, the Veteran has had persistent pelvic pain (sometimes more severe than others) that has not warranted treatment.  A medical examiner has opined that the Veteran's endometriosis does not require treatment.  These symptoms support a rating of 10 percent for endometriosis.  However, the evidence does not establish that the Veteran's symptoms are so severe that treatment does not control them, and the evidence does not establish that the Veteran's urinary symptoms are associated with her endometriosis, as required for a higher rating.  See 38 C.F.R. § 4.116, Diagnostic Code 7629.

All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned ratings for the Veteran's endometriosis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the manifestations of endometriosis were relatively stable during the period of appeal, and any increase is not sufficient to warrant a higher rating for the reasons discussed above.  See Fenderson, supra.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected endometriosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for endometriosis is denied.


REMAND

Migraine Headaches

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran was last afforded an examination for her migraine headaches in May 2010; it appears that her disability has increased in severity since that time.  At her May 2010 VA examination, it was noted that she experienced migraine headaches twice a month on average.  However, in September 2010, the Veteran reported that she had migraine headaches approximately three or four times per month, or almost weekly.  She added that her headaches had increased in length as well as severity, and they included nausea and photosensitivity.  On remand, she should be afforded an examination to determine the current severity of her migraine headache disability. 

Additionally, the record reflects that the Veteran has continued to receive treatmaent at the VA Medical Center.  On remand, any on-going VA records must be obtained and associated with the paper or electronic claims folder. See 38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

TDIU

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2012).  On remand, she should be sent an appropriate notification letter as to how to substantiate a claim for TDIU.  Additionally, after giving the Veteran an opportunity to file a formal claim for a TDIU, the AMC/RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Currently, the evidence is unclear whether the Veteran would be unemployable solely due to her service-connected disabilities.  Therefore, on remand the Veteran must be afforded an examination to determine whether her service-connected disabilities affect her employability.

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC must obtain all outstanding VA treatment records, to include those from the VAMC.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable her to file a formal application for a TDIU.

3. The RO or the AMC should send to the Veteran and her representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. If the Veteran responds, the RO or the AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO or the AMC should arrange for the Veteran to undergo VA contracted examination, by an appropriate examiner, at a VA contracted facility.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to describe in detail the frequency, duration, and severity of the Veteran's headaches.  In discussing the severity of the headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by:

a) Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

b) Characteristic prostrating attacks occurring on an average once a month over the last several months, or

c) Characteristic prostrating attacks averaging one in two months over the last several months.

The examiner is asked to comment on whether the Veteran is unemployable because of service-connected disabilities.  In particular, the examiner should render an opinion as to whether the Veteran's service-connected migraine headaches either alone or in combination with her service-connected status post vaginal hysterectomy, endometriosis, seasonal allergic rhinitis, and residual scar from cyst removal prohibit her from obtaining or maintaining gainful employment.  

A complete rationale for any opinion reached should be contained in the examination report.  

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims (to include consideration of 38 C.F.R. 
§§ 3.321(b) and 4.16(b)).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


